               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

SHELTER MUTUAL INSURANCE        )
COMPANY,                        )
                                )
             Plaintiff,         )
                                )
                   v.           )                     Case No. CIV-19-36-SPS
                                )
THOMAS FRITZ D/B/A KTJ ESCORT; )
LANDSTAR RANGER, INC.; NELLIE )
GARCIA; FELICIA ROJAS; KRISTIAN )
PESCADERO; and BOBBY RHODES, )
JR.,                            )
                                )
             Defendants.        )

                              OPINION AND ORDER

      This matter comes before the Court on motion by Defendants Nellie Garcia and

Kristian Pescadero [Docket No. 32] and Felicia Rojas [Docket No. 49] (collectively,

“Defendants”) to dismiss the Plaintiff’s Complaint against them in this case. For the

reasons set forth below, the Court finds that the Defendants Nellie Garcia and Kristian

Pescadero’s Motion to Dismiss and Answer to Plaintiff’s Complaint [Docket No. 32] and

Defendant Felicia Rojas’ Answer to Plaintiff’s Complaint and Notice of Joining

Defendants Garcia and Pescadero’s Motion to Dismiss [Docket No. 49] should be

DENIED.

      As set forth in the Complaint, Plaintiff Shelter Mutual Insurance Company filed this

Declaratory Judgment action as to liability coverage under a commercial general liability

policy issued to Defendant Thomas Fritz d/b/a KTJ Escort and Landstar Ranger, Inc.
(“Landstar”). As alleged in the Complaint, Defendants Garcia, Rojas, and Pescadero were

injured when non-party Curtis Blake Grimm lost control of the load on the tractor-trailer

owned by Landstar that he was driving, dragging it across a highway while leaving the

dolly behind, and that this may have been precipitated by the negligence of an

accompanying escort vehicle driver, co-Defendant Bobby Rhodes. Garcia, Rojas, and

Pescadero have sued a number of parties in Texas state court for negligence, negligence

per se, and gross negligence, and are seeking over $1,000,000.00 in monetary damages.

Shelter is currently providing a defense to Mr. Fritz and Landstar in the Texas court case

but has reserved the right to deny coverage and has now filed the present declaratory

judgment action here.

       Defendants Garcia, Pescadero, and Rojas all assert that they are not required or

indispensable parties because they are not parties to the subject insurance policy and do

not have standing to bring a claim as to the terms of the policy. However, “[i]n declaratory

actions brought to determine coverage under insurance policies issued to protect the

insured against liability to third persons, third persons asserting such liability have been

held to be proper parties to a declaratory judgment proceeding, although their claims

against the insurer are contingent upon recovery of a judgment against the insured.

Ordinarily, in an action for a declaratory judgment, all persons interested in the declaration

are necessary parties.” Franklin Life Ins. Co. v. Johnson, 157 F.2d 653, 658 (10th Cir.

1946) (“If, therefore, Helen M. Johnson is not a necessary and indispensable party, she is

assuredly an interested and proper party to the declaratory action.”), citing, inter alia,

Maryland Casualty Co. v. Pacific Coal Oil Co., 312 U.S. 270, 273-274 (1941).

                                             -2-
Furthermore, the Tenth Circuit has stated, “[W]e have previously supported the view that

in an action for declaratory judgment all persons interested in the declaration are

‘necessary’ parties.” Harris v. Quinones, 507 F.2d 533, 537 (10th Cir. 1974), citing

Franklin, 157 F.2d at 658. The Court thus finds that Defendants Garcia, Pescadero, and

Rojas have an interest in whether Fritz and Landstar are covered by the subject insurance

policy, and further finds that said Defendants are therefore necessary parties to this action.

See United Specialty Ins. Co v. Conner Roofing & Guttering, LLC, 2012 WL 208104, at

*2 (N.D. Okla. Jan. 24, 2012) (“Should Treasured Gowns obtain a judgment against

Conner Roofing, it will clearly have an interest in whether Conner Roofing is covered by

the CGL policy, because Treasured Gowns will want to collect any judgment entered

against Conner Roofing. Thus, it was proper for United to join Treasured Gowns as a party

in this declaratory judgment action.”). See also Maryland Casualty Co. v. Consumers

Finance Service of Pennsylvania, 101 F.2d 514, 515 (3d Cir. 1938) (“It is equally clear that

in such a proceeding involving an automobile liability policy persons injured in the

accident in question are necessary and proper parties.”). This appears to be particularly

true in cases where there is an underlying action where the injured party is seeking redress

as to an insured. See, e. g., Hunt v. State Farm Mutual Automobile Ins. Co., 655 F. Supp.

284, 287 (D. Nev. 1987) (Where “there was a separate case pending in which the injured

party sought a judgment against the insured party[,]” “there is a real and immediate

controversy concerning the insurance company’s obligations to the insured vis-à-vis the

underlying personal injury action.”). But even if the Defendants are not necessary parties,

the Court nevertheless finds them proper parties in light of their interest in whether Plaintiff

                                              -3-
will provide coverage for their alleged injuries. See Fed. R. Civ. P. 20(a)(2) (“Persons []

may be joined in one action as defendants if: (A) any right to relief is asserted against them

jointly, severally, or in the alternative with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences[.]”).

                                       CONCLUSION

       Consequently, IT IS ORDERED that the Defendants Nellie Garcia and Kristian

Pescadero’s Motion to Dismiss and Answer to Plaintiff’s Complaint [Docket No. 32] and

Defendant Felicia Rojas’ Answer to Plaintiff’s Complaint and Notice of Joining

Defendants Garcia and Pescadero’s Motion to Dismiss [Docket No. 49] are hereby

DENIED.

       DATED this 30th day of September, 2019.




                                               -4-
